RESPITE AGREEMENT AND AMENDMENT OF LOAN AGREEMENT



This Respite Agreement and Amendment of Loan Agreement, dated effective as of

February 18, 2009, (this "Respite Agreement") is entered into by and among
Aurelio Resource Corporation, a Nevada corporation (the "Lender" or "ARC"), AIEX
Corporation, a Colorado corporation ("AIEX"), and Telifonda (Cayman) Ltd, a
Cayman Island corporation, (the "Company" or "Telifonda").



RECITALS



A. Lender and the Company have entered into a Stock Purchase Agreement dated
September 30, 2008, as amended on November 17, 2008 (the "Stock Purchase
Agreement"). In connection with the Stock Purchase Agreement, Telifonda agreed
to provide to the Lender (or its subsidiary, AIEC, Inc.) a loan in the principal
amount of US$1,450,000 (the "AIEX Loan Amount"), repayable in accordance with
the terms of a Loan Agreement dated February 19, 2008 between Telifonda and
AIEX, (the "AIEX Loan Agreement"), as that agreement is further described in
Section 2(b)(ii) of the Stock Purchase Agreement, as amended.



B. Simultaneous with the closing under the Stock Purchase Agreement, Company
agreed to purchase a Net Smelter Royalty from Minera Milenium S.A. de C.V, a
Mexican corporation ("Minera") and a subsidiary of Lender, (the "Minera NSR"),
for a purchase price of US$50,000 (the "Minera Amount"), all pursuant to a Net
Smelter Return Royalty Agreement (as that agreement has been amended) between
Minera and the Company (the "Minera NSR Royalty Agreement.



C. Also simultaneous with the closing under the Stock Purchase Agreement, in
accordance with Section 2(e) of the Stock Purchase Agreement as amended, the
company agreed to reimburse certain expenditures made by the Lender which the
parties to this Respite Agreement have now agreed equals US$265,522 (the
"Reimbursement Amount").



D. The parties hereto have agreed that the above payments to be made by Company
to ARC or its designee shall be made pursuant to this Respite Agreement, as the
terms of those payments may be modified by the terms hereof..



E. All capitalized terms used in this Respite Agreement and not otherwise
defined have the meanings given in the Stock Purchase Agreement.



AGREEMENT



NOW, THEREFORE, in consideration of (i) a reduction in the interest rate under
the AIEX Loan Agreement as et forth in Section 1(b) of this Respite Agreement,
(ii) an agreement by the parties hereto to delay the obligation of Lender to
deliver the Minera NSR Agreement until full payment and satisfaction by Company
of its obligations under this Loan Agreement, and (iii) of the representations,
warranties, agreements and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:



1. Respite of Payment; Interest and Payment.



(a) Respite of Payment. In reliance upon the representations, warranties and
covenants of the parties set forth herein, on the date hereof, Lender grants to
the Company a respite of payment of the AIEX Loan Amount, the Minera Amount and
the Reimbursement amount in the aggregate amount of US$1,765,522 (the "Respite
Amount") until the dates set forth in Section 1(e) of this Respite Agreement,
which Respite Amount shall be evidenced by the respite note (the "Respite
Note"), in the form annexed hereto as Exhibit A, delivered by the Company to
Lender.



(b) Amendment of AIEX Loan Agreement. Section 1(c) of the AIEX Loan Agreement is
hereby amended by deleting such Section 1(c) in its entirety and inserting the
following in place thereof:



Interest. Interest on the principal balance of the Loan Note shall be payable at
the rate of (i) One Year LIBOR plus 3% per annum, commencing on the Commercial
Production Date (as such term is defined below), (ii) One Year LIBOR plus 9% per
annum commencing on the occurrence of, and during the continuance of, any
Default described in Section 2 of the Loan Note.



(c) Terms of the Respite Note. The terms and conditions of the Respite Note are
set forth in Exhibit A attached hereto. Capitalized terms not otherwise defined
herein shall have the meaning set forth in Exhibit A attached hereto



(d) Interest. Interest on the principal balance of the Respite Note shall be
payable at the rate of (i) One Year LIBOR per annum, commencing on the date
hereof, (ii) One Year LIBOR plus 9% per annum commencing on the occurrence of,
and during the continuance of, any Default described in Section 2 of the Respite
Note.



(e) Payment of Amounts Outstanding Under the Respite Note. The Reimbursement
Amount plus all accrued and unpaid interest thereon shall be due and payable no
later than May 31, 2009. The AIEX Loan Amount and the Minera Amount plus all
accrued and unpaid interest thereon and the balance of any other unpaid amounts
payable under the Respite Note, shall be due and payable no later than December
31, 2009. Lender understands and acknowledges that the payment of the AIEX Loan
Amount is only a loan of the Company to AIEX in accordance with the AIEX Loan
Agreement and will be subject to repayment by AIEX as agreed in such AIEX Loan
Agreement. The Company shall have the right to offset from the Respite Amount
any amounts owed to it by the Lender at the time of its payment obligations.



(e) Rights upon Default. If the Company fails to make payments owed under
Section 1(d) of this Respite Agreement or the Respite Note, then the Lender or
its designee shall, in addition to all rights and other remedies it may have
under the Respite Note and elsewhere in this Respite Agreement, have no
obligation to deliver the Minera NSR Agreement to the Company, and the Company
agrees to waive any rights it may have to pursue collection of any royalties
pursuant thereto. The election by the Lender or its designee not to deliver said
Minera NSR Agreement to the Company shall in no manner be deemed as a waiver of
its rights to receive the Minera Amount or to request enforcement of the AIEX
Loan Agreement, and shall not be deemed as an offset to any damages it may be
entitled to under said agreements.



2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Lender that the statements contained in the following
paragraphs of this Section 2 are all true and correct in all material respects
as of the time of the execution and issuance of the Respite Note, and shall
continue to be true and correct in all material respects until payment and
satisfaction in full of Respite Amount, except as contemplated by the Stock
Purchase Agreement:



(a) Organization and Standing: Articles and Bylaws. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
Cayman Islands, and has all requisite corporate power and authority to carry on
its business as now conducted and proposed to be conducted.



(b) Corporate Power. The Company has all requisite corporate power to enter
into, execute and deliver this Respite Agreement and the Respite Note. This
Respite Agreement and the Respite Note are valid and binding obligations of the
Company, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, moratorium, and other laws of
general application affecting the enforcement of creditors' rights.



(c) Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the execution and delivery of
this Respite Agreement and the Respite Note and the performance of the Company's
obligations hereunder have been taken.



(d) Government Consent, Etc. No consent, approval, order or authorization of, or
designation, registration, declaration or filing with, any federal, state, local
or provincial or other governmental authority on the part of the Company is
required in connection with the valid execution and delivery of this Respite
Agreement and the Respite Note.



(e) Litigation. To the Knowledge of the Company, (i) there is no action, suit,
proceeding or arbitration ("Action"), claim or investigation currently pending
or threatened, against the Company, its activities, properties or assets, or
against any officer, director or employee of the Company in connection with such
officer's, director's or employee's relationship with or actions taken on behalf
of the Company, (ii) the Company is not a party to or subject to the provisions
of any material order, writ, injunction, judgment or decree of any court or
governmental agency or instrumentality, and (iii) there is no Action or claim by
the Company currently pending or which the Company intends to initiate.



3. Representations and Warranties by the Lender. The Lender represents and
warrants to the Company as of the time of the Company's execution and issuance
of the Respite Note and until such time as Loan is paid and satisfied in full,
as follows:



(a) The Respite Note will be acquired for the Lender's own account, for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933, as amended (the "Securities Act").



(b) The Lender understands that the Respite Note has not been registered under
the Securities Act by reason of its issuance in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Section 4(2) thereof, that the Company has no present intention of
registering the Respite Note, that the Lender may be required to hold the
Respite Note indefinitely, and that Lender must therefore bear the economic risk
of such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from registration.



(c) The Lender (i) is an "Accredited Investor" as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act or has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the prospective investment in the Respite Note; (ii) has
the ability to bear the economic risks of the loans evidenced hereby and by the
Respite Note, including a complete loss of principal amounts payable pursuant to
the Respite Note; and (iii) has not been offered the Respite Note by any form of
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any such media.



(d) The Lender has the full right, power and authority to enter into and perform
its obligations under this Respite Agreement, and this Respite Agreement
constitutes a valid and binding obligation of the Lender enforceable in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, usury or other
laws of general application relating to or affecting enforcement of creditors
rights and rules or laws concerning equitable remedies.



(e) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Lender is required in
connection with the valid execution and delivery of this Respite Agreement.



4. Certain Definitions.

"Action" shall have the meaning set forth in Section 2(e) of this Respite
Agreement.



"Claim" means any claim, lawsuit, demand, suit, inquiry, hearing, investigation,
notice of a violation, litigation, proceeding, arbitration, or other dispute,
whether civil, criminal or administrative.



"Guarantee" means any guarantee or other contingent liability (other than any
endorsement for collection or deposit in the ordinary course of business),
direct or indirect with respect to any obligations of another Person, through an
agreement or otherwise.



"Person" means any corporation, partnership, joint venture, organization,
entity, Authority or natural person.



"Respite Note" shall have the meaning set forth in Section 1(a) of this Respite
Agreement.



"Securities Act" shall have the meaning set forth in Section 3(a) of this
Respite Agreement.



5. Miscellaneous.

(a) Waivers and Amendments. Any provision of this Respite Agreement may be
amended or modified only upon the written consent of the Lender and the Company
or, if applicable, waived in writing by the affected party.



(b) Governing Law. This Respite Agreement and all actions arising out of or in
connection with this Respite Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to the
conflicts of law provisions of the State of Colorado or of any other state.



(c) Entire Agreement. This Respite Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.



(d) Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent via facsimile, overnight courier
service or mailed by certified or registered mail, postage prepaid, return
receipt requested, addressed and sent (a) if to the Lender, at the address or
facsimile number of the Lender found on the signature page hereof, or at such
other address or number as the Lender shall have furnished to the Company in
writing, or (b) if to the Company, at the address or facsimile number of the
Company found on the signature page hereof, or at such other address or number
as the Company shall have furnished to the Lender in writing. Notice shall be
deemed given on the date of delivery, in the case of delivery by facsimile, or
on the delivery or refusal date, as specified on the return receipt in the case
of certified mail or on the tracking report in the case of overnight courier.



(e) Validity. If any provision of this Respite Agreement or the Respite Note
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.



(f) Counterparts. This Respite Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. If any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.



(g) Expenses. The Company and Lender shall each bear separately the expenses
incurred by them, respectively, with respect to the preparation of this Respite
Agreement, the Respite Note and all related documentation, and the consummation
of the transactions contemplated hereby, including without limitation, all legal
fees and expenses.



(h) Construction. The parties and their respective counsel have reviewed this
Respite Agreement in its entirety and acknowledge that each has had a full
opportunity to negotiate the terms of this Respite Agreement and to receive
counsel on its provisions. Therefore, the parties waive any and all applicable
common law and statutory rules of construction that any provision of this
Respite Agreement should be construed against the drafter of this Respite
Agreement, and agree and affirm that this Respite Agreement and all provisions
hereof shall in all cases be construed as a whole, according to the fair meaning
of the language used.



(i) Ratification. Other than as specifically modified by this Respite Agreement,
the Stock Purchase Agreement, as previously amended, is hereby reaffirmed in its
entirety by the parties and shall continue in full force and effect.



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK



SIGNATURE PAGE FOLLOWS



The parties have caused this Respite Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the date and year first
written above.



Telifonda (Cayman) Ltd.



By:



Name:



Title:



Address:



Facsimile:



Aurelio Resource Corporation



By:



Name:



Title:



Address:



Facsimile:



AIEX Corporation



By:



Name:



Title:



Address:



Facsimile:



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY STATE BLUE SKY LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION UNDER
SAID ACT AND COMPLIANCE WITH THE REQUIREMENTS OF ANY APPLICABLE BLUE SKY LAWS OR
AN EXEMPTION THEREFROM.



RESPITE NOTE



$1,765,522 February 18, 2009



FOR VALUE RECEIVED, Telifonda (Cayman) Ltd., a Cayman Island corporation,
together with its successors, (the "Company"), promises to pay to the order of
Aurelio Resource Corporation, a Nevada corporation or its designees (together
with its successors and designees, the "Holder"), the principal amount of One
Million Seven Hundred Sixty Five Thousand Five Hundred and Twenty Two and 00/100
Dollars (US $1,765,522) on the Maturity Dates (as such term is defined below)
or, if such day is not a business day, on the next succeeding business day.



This Note is issued to the Holder pursuant to terms of that certain Respite
Agreement, dated as of February 18, 2009 (as amended or modified, the "Respite
Agreement"), between the Company and the Holder.



This Note shall bear interest on the principal balance at the rate of (a) One
Year LIBOR commencing on the date hereof and (b) One Year LIBOR plus 9% per
annum commencing on the occurrence of, and during the continuance of, any
Default described in Section 2 of this Respite Note.



Except as provided in Section 3 below, an initial principal payment tranche of
US$265,522 plus all accrued and unpaid interest thereon will be payable no later
than May 31, 2009, and the balance of the principal together with all accrued
and unpaid interest and other amounts payable hereunder shall be due and payable
no later than December 31, 2009 (such later date, the "Maturity Dates"),
provided, however, that an amount of US$1,450,000 of the principal amount of
this Respite Note will be made as a loan of the Company to AIEX Corporation in
accordance with the AIEX Loan Agreement and will be subject to repayment by AIEX
Corporation as agreed in such AIEX Loan Agreement and further provided that the
Company shall have the right to offset from the principal amount any amounts
owed to it by the Holder at the time of its payment obligations under this
Respite Note.



The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:



1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Respite Agreement. As used in
this Note, the following capitalized terms have the following meanings:



"Business Day" shall mean any day other than a day on which commercial banks in
New York are authorized or required by law to close.



"Obligations" shall mean all principal and other amounts due hereunder.



2. Events of Default. The occurrence of any of the following shall constitute a
"Default" under this Note:



(a) Failure to Pay. The Company shall fail to pay (i) any principal payment on
the Maturity Dates or (ii) any other payment required under the terms of this
Note on the date due and any such payment shall not have been made within three
(3) Business Days after the Company's receipt of Holder's written notice to the
Company of such failure to pay; or

(b) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i)
prepare to apply for, apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) prepare to make or make a general
assignment for the benefit of its or any of its creditors, (iv) prepare to be,
or be dissolved or liquidated in full or in part, (v) become insolvent (as such
term may be defined or interpreted under any applicable statute), (vi) prepare
to commence or commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vii) take any action for the purpose of effecting any
of the foregoing; or

(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days after commencement.



(d) Breach of Respite Agreement/Inaccuracy of Representations. The Company shall
fail to perform any covenant under the Respite Agreement in a timely manner and
(other than with respect to failures described in subsection 2(a) above) such
failure shall continue for thirty (30) days after the Company's receipt of
Holder's written notice to the Company of such failure, or any representation or
warranty of the Company hereunder shall be inaccurate in any material respect
when made.



3. Rights of Parties Upon Default.

(a) Holder. Upon the occurrence or existence of any Default and at any time
thereafter during the continuance of such Default, Holder may declare all
outstanding Obligations payable by the Company hereunder to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived. Upon the occurrence or existence
of any Default hereunder that is continuing, the Holder, in addition to the
remedies described in the Respite Agreement, may exercise any other right, power
or remedy granted to it or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.



(b) The Company. If Holder exercises its rights under Section 3(a), immediately
and without any further action by any party, the Net Smelter Return Royalty
Agreement of even date herewith, between Minera Milennium S.A. de C.V., a
corporation duly organized under the laws of the Republic of Mexico ("Minera")
and the Company (the "Minera NSR Agreement") will be deemed terminated, provided
however that such termination shall not be deemed as a waiver of Holder's right
to receive the Minera Amount.



4. Prepayment. Prepayment of all or any part of the principal of this Note is
permitted at any time.



5. Attorneys' Fees and Costs. If Company fails to pay this Note when due, the
Company shall pay the Holder on demand any reasonable out-of-pocket expenses
(including reasonable legal fees) arising out of or in connection with any
action or proceeding (including any action or proceeding arising in or related
to any insolvency, bankruptcy or reorganization involving or affecting the
Company) taken to protect, enforce, determine or assert any right or remedy
under this Note and the Respite Agreement, if the Holder is the prevailing party
in such action or proceeding.



6. Successors and Assigns. The rights and obligations of the Company and the
Holder of this Note shall be binding upon and benefit the successors and assigns
of the parties. Notwithstanding anything herein to the contrary set forth in
this Note or in the Respite Agreement, neither the Company nor the Holder shall
assign its respective rights and obligations arising under or in connection with
this Note to any Person by operation of law or otherwise, in whole or in part,
without the prior written consent of the other party; provided however, that the
Holder may assign this Note to an affiliate of the Holder upon prior written
notice to the Company.



7. Waiver and Amendment. Any provision of this Note may be amended or modified
only upon the written consent of both the Company and the Holder, or if
applicable, waived in writing by the affected party. Any amendment or waiver
effected in accordance with this Section 8 shall be binding upon the Company,
Holder and each transferee of this Note.



8. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery at the respective
addresses of the parties as set forth on the signature pages to the Respite
Agreement. Any party hereto may by notice so given change its address for future
notice hereunder. Notice shall be deemed given on the date of delivery in the
case of delivery by facsimile, or on the delivery or refusal date, as specified
on the return receipt in the case of certified mail or on the tracking report in
the case of overnight courier.



9. Payment. Payment shall be made in lawful tender of the United States.



10. Waivers. The Company hereby waives notice of default (except as specifically
provided for in Section 2 hereof), presentment or demand for payment, protest or
notice of nonpayment or dishonor relative to this instrument.



11. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Colorado, without regard to the conflicts of law provisions of the
State of Colorado or of any other state.



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK



SIGNATURE PAGE FOLLOWS



IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.







Telifonda (Cayman) Ltd.



By:



Name:



Title:



Address:



Facsimile:



( ) COUNTY OF ( )

STATE OF ( ) SS.



Sworn to before me this 19th day of February, 2009 by ( ), as ( ) of Telifonda
(Cayman) Ltd. .



My Commission Expires:



WITNESS MY HAND AND OFFICIAL SEAL



Notary Public



Lender acknowledges that the amount of US$1,450,000 of the principal amount will
be made as a loan of the Company to AIEX Corporation in accordance with the AIEX
Loan Agreement and will be subject to repayment by AIEX Corporation as agreed in
such AIEX Loan Agreement and that the Company shall have the right to offset
from the principal amount of this Respite note any and all amounts owed to it by
the Holder at the time of its payment obligations under this Respite Note.



IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.



Aurelio Resource Corporation



By:



Name:



Title:



Address:



Facsimile:





( ) COUNTY OF ( )

STATE OF ( ) SS.



Sworn to before me this 19th day of February, 2009 by ( ), as ( ) of Aurelio
Resource Corporation.



My Commission Expires:



WITNESS MY HAND AND OFFICIAL SEAL